 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ANTIONE TRAYVON CISCO,                           No. 2:20-cv-02138-TLN-DMC

12                      Petitioner,

13           v.                                        ORDER

14    JOHNSON,

15                      Respondent.

16

17          Petitioner Antione Trayvon Cisco (“Petitioner”), a state prisoner, brings this Petition for a

18   Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 12, 2021, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. (ECF No. 14.) On March 25, 2021, Petitioner filed Objections

23   to the Findings and Recommendations (ECF No. 16), which have been considered by the Court.

24          On April 14, 2012, Respondent filed a Request for Leave to File Late Response to

25   Petitioner’s Objections to Findings and Recommendations. (ECF Nos. 18, 19.) Upon review of

26   Respondent’s request and supporting declaration, and good cause appearing, Respondent’s

27   Request is GRANTED.

28          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this
                                                       1
 1   Court has conducted a de novo review of this case. See McDonnell Douglas Corp. v. Commodore

 2   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

 3   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). Having reviewed the file under the

 4   applicable legal standards, the Court finds the Findings and Recommendations to be supported by

 5   the record and by the magistrate judge’s analysis.

 6          In his Objections, Petitioner argues he is entitled to equitable tolling based on unspecified

 7   “circumstances of lack of counsel and the COVID pandemic.” (See generally ECF No. 16.) This

 8   argument is unavailing. In addition to this statutory tolling provision, the one-year statute of

 9   limitations is also subject to the doctrine of equitable tolling. Smith v. Davis, 953 F.3d 582, 588

10   (9th Cir. 2020) (citing Holland v. Florida, 560 U.S. 631, 634 (2010)). “A petitioner seeking

11   equitable tolling bears the burden of establishing two elements: (1) that he has been pursuing his

12   rights diligently, and (2) that some extraordinary circumstance stood in his way and prevented

13   timely filing. Id. (citations omitted). Here, even providing the COVID pandemic constitutes an

14   “extraordinary circumstance,” Petitioner he fails to establish how the pandemic specifically

15   prevented timely filing in his case. Indeed, the statute of limitations began running nearly eight

16   months before the pandemic began, but Petitioner fails to explain how he acted diligently during

17   this time. Therefore, Petitioner’s objections are overruled.

18          Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

19   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

20   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

21   Where the petition is denied on the merits, a certificate of appealability may issue under 28

22   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

23   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

24   appealability indicating which issues satisfy the required showing or must state the reasons why

25   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

26   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

27   jurists of reason would find it debatable whether the district court was correct in its procedural

28   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
                                                          2
 1   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

 2   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484–85 (2000)). For the reasons set forth in the

 3   Findings and Recommendations (ECF No. 14), the Court finds that issuance of a certificate of

 4   appealability is not warranted in this case.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1. Respondent’s Request for Leave to File Late Response to Petitioner’s Objections to

 7   Findings and Recommendations (ECF No. 18) is GRANTED;

 8          2. The Findings and Recommendations filed March 12, 2021 (ECF No. 14), are

 9   ADOPTED IN FULL;

10          3. Respondent’s unopposed Motion to Dismiss (ECF No. 12) is GRANTED;

11          4. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

12   2253; and

13          5. The Clerk of the Court is directed to close this case.

14          IT IS SO ORDERED.

15   DATED: May 3, 2021

16

17
                                                            Troy L. Nunley
18                                                          United States District Judge

19

20

21

22

23

24

25

26

27

28
                                                       3
